The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the elected embodiment of figure 5 for the claimed limitation of “one of the metal lines overlaps with one of the plurality of horizontal branches or the vertical branch”, as recited in claims 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0209716).Regarding claim 1, Kim et al. teach in figure 2 and related text an array substrate, comprising: 
a substrate; 
a switch assembly Qh, QI (see figure 1) disposed on the substrate 110 (see figure 3), wherein the switch assembly comprises a plurality of transistors; 
metal lines 135; 
a pixel electrode 191h, 191I comprising a plurality of horizontal branches 192h and a vertical branch 193h perpendicular to each other, and 
a drain line 175h, 175I of each transistor is disposed under one of the plurality of horizontal branches which is closest to said each transistor (see figure 3); and 
a plurality of pixel units, wherein each of the pixel units comprises a plurality of display domains (inherently therein), and 
the display domains of each of the pixel units are symmetrical with respect to the plurality of horizontal branches and the vertical branch (see figure 14); 
wherein, from a view perpendicular to the array substrate, one of the metal lines 135 overlaps with one of plurality of horizontal branches or the vertical branch 191h (see figure 3),
wherein, one of the metal lines is disposed within a gap between two horizontally adjacent display domains (see figures 3 and 14).

Kim et al. do not explicitly state in the embodiment of figure 2 that the display domains of each of the pixel units are symmetrical with respect to the plurality of horizontal branches and the vertical branch.
Kim et al. teach in figure 14 and related text that the display domains of each of the pixel units are symmetrical with respect to the plurality of horizontal branches and the vertical branch, since all the display domains are identical to each other.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the display domains of each of the pixel units symmetrical with respect to the plurality of horizontal branches and the vertical branch, in Kim et al.’s device, in order to simplify the processing steps of making the device.

Regarding claims 2 and 14, Kim et al. teach in figure 2 and related text substantially the entire claimed structure, as applied to claim 1 above, including each of the pixel unit PX further comprises a common electrode line 270 (see figure 3) and a storage capacitor Clch, ClcI (see figure 1), and the common electrode lines of the pixel units in the same row are connected to each other; 
an insulating layer 140 is disposed between a layer where the metal lines 135 are disposed and a layer where the common electrode lines 270 are disposed (see figure 3), and 
each common electrode line comprises a first common electrode line, and, from a view perpendicular to the array substrate, a projection of the first common electrode line 270 overlaps with a projection of the each metal line 135.

Kim et al. do not explicitly state that each common electrode line and the each metal line are respectively functioned as a first electrode and a second electrode of each storage capacitor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to operate each common electrode line and the each metal line to respectively function as a first electrode and a second electrode of each storage capacitor, in Kim et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 14, Kim et al. teach in figure 2 and related text substantially the entire claimed structure, as applied to claims 1 and 2 above, except having a range of a width of each metal line is greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a range of a width of each metal line greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers, in Kim et al.’s device, in order to reduce the size of the device.

Regarding claim 3, Kim et al. teach in figure 2 and related text that each common electrode line further comprises a second common electrode line disposed on at least one lateral side portion of each pixel unit since the device comprises plurality of pixel units.

Regarding claims 4 and 15, Kim et al. teach in figure 3 and related text that the common electrode lines 135 and a gate 135 of each transistor are disposed in the same layer.

Regarding claims 5 and 16, Kim et al. teach in figure 3 and related text that the metal lines and a drain of each transistor are disposed in the same layer.

Regarding claim 6, Kim et al. teach in figure 3 and related text that the insulating layer 140 is a gate insulating layer of each transistor; a passivation layer 180P is disposed between the layer where the metal lines 135 are disposed and a layer where the pixel electrodes 191h are disposed; and the passivation layer 180P is provided with a through hole, and each of the metal lines is electrically connected to the pixel electrode via the through hole.

Regarding claim 7, Kim et al. teach in figure 3 and related text that, from a view perpendicular to the array substrate, a projection of the through hole overlaps with the projection of the horizontal branch and/or the vertical branch.

Regarding claims 8 and 17, Kim et al. teach in figures 11, 14 and related text that each of the pixel units PXG comprises a first display domain, a second display domain, a third display domain and a fourth display domain, the first display domain and the second display domain are disposed in the same row, the third display domain and the fourth display domain are disposed in the same row, the first display domain and the third display domain are disposed in the same column, and the second display domain and the fourth display domain are disposed in the same column.

Regarding claim 9, Kim et al. teach in figures 3, 14 and related text that, from a view perpendicular to the array substrate, the projection of the through hole overlaps with at least one among a gap between the first display domain and the second display domain, a gap between the first display domain and the third display domain, a gap between the second display domain and the fourth display domain, and a gap between the third display domain and the fourth display domain.


Response to Arguments
1.	Applicants argue that since “partial FIG. 2, line III-III only passes through the fine branch parts 194h, not the horizontal stem part 192h and the vertical stem part 193h. Thus, the reference character 191h in FIG. 3 is the fine branch parts 194h only”, then “The first drain electrode 175h or the second drain electrode 175I is not disposed under the horizontal stem parts 192h closest to the transistor”. 

1.	Although figure 3 depicts only the fine branch parts 194h of branch 191h, fine branch parts 194h are part of branch 191h. Since the first drain electrode 175h is disposed under branch 191h then the first drain electrode 175h is also disposed under the horizontal stem parts 192h.
 
2.	Applicants argue that Kim discloses that two display domains are only symmetrical with respect to the horizontal stem parts 192h, 192i, and the display domains are not symmetrical with respect to the vertical branch 193h, 193i”. 

2.	It is unclear as to why the display domains are not symmetrical with respect to the vertical branch 193h, 193i if the display domains are symmetrical with respect to the horizontal stem parts 192h, 192i.  Kim teaches in figure 14 and related text that all the display domains are symmetrical with respect to each other.  Therefore, if the display domains are symmetrical with respect to the horizontal stem parts 192h, 192i, then the display domains are also symmetrical with respect to the vertical branch 193h, 193i. 
3.	Applicants argue that in figure 3 of Kim, “one of the metal lines 135 does not overlap with one of the horizontal stem parts 192h or one of the vertical stem parts 193h”. 

3.	Since Kim teaches in figure 3 that one of the metal lines 135 overlaps with one of the stem parts 191h, and since stem parts 191h include horizontal stem parts 192h and vertical stem parts 193h, then one of the metal lines also overlaps with one of the horizontal stem parts 192h or one of the vertical stem parts 193h.

4.	Applicants argue that in figure 2 of Kim, “the metal line 135 is disposed between vertical adjacent display domains, not disposed within a gap between two horizontally adjacent display domains”. 

4.	Kim teaches in figure 3 that metal line 135 is disposed adjacent to a display domain. Kim further teaches in figure 14 many pluralities of horizontal and vertical adjacent display domains.  Therefore, Kim teaches that metal line 135 (which is included in one display domain) is disposed within a gap between two horizontally adjacent display domains.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/29/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800